DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is noted that though the applicant presents the certified copies of the priority applications in US Application No. 16/848173, it is found that the effective filing date of the application remains to be 10/14/2020. This is because the cited priority applications provide no insights of the claimed apparatus. For example, the priority documents lack evidence of the system comprising a pump mechanism, and delivery openings found on the root extension which are key features of the claimed invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “the root extensions” in line 1 where it is unclear if applicant is further limiting the “one or more root extensions” claimed previously or referring to root extensions different from the “one or more root extensions”. For examination purposes, “the root extensions” will be referred to as being the “one or more root extensions” claimed previously. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knapp (US 2982987 A). 
	Re. Claim 1, Knapp discloses a system (Fig. 5) fully capable of applying a substance to a keratinous surface (Col. 1, lines 15-21 discloses that the system is meant to apply and spread a liquid substance to a surface where the surface can be a keratinous surface) comprising: 
a container (Fig. 5, label 15’) for holding a bulk quantity of the substance (Col. 3, lines 13-16); 
an applicator head (Fig. 5, labels 7-9, 12-16) connected with a distal portion of the container (Annotated Figure A of Fig. 5) and having an internal passage (Fig. 7, label 20 discloses there is a dispensing hole which would dispense material from the container and there is an internal passage in the applicator head inherently taught), wherein the internal passage comprises an intake opening (Annotated Figure B of Fig. 6) at a proximal end of the head and one or more delivery openings (Annotated Figure B of Fig. 6), the applicator head comprising: 
a root at a proximal end of the head (Annotated Figure C of Fig. 6 wherein the proximal end of the head is what is connected to the container), wherein the internal passage extends though the root (Fig. 7, label 20 discloses there is a dispensing hole which would dispense material from the container and there is an internal passage in the applicator head inherently taught); 
one or more root extensions connected with the root (Annotated Figure C of Fig. 6) and extending in the distal direction (Annotated Figure C of Fig. 6 where the distal direction is referring to going to the distal end of the applicator head which can be denoted as being in direction towards label 17 and 12), wherein the internal passage extends at least part way through at least one of the root extensions (Fig. 7, label 20 shows the opening in which product flows from the container through the applicator head and out to be dispensed on the surface which is indicative of an internal passage extending at least part way through at least one of the root extensions); and 
a spatula (Fig. 6, label 17) extending in the distal direction from the root (Fig. 6) comprising one or more deformable portions (Fig. 5-6, label 17 where it is shown that the spatula can be straightened and then deformed when applying a substance as shown in Fig. 6; Col. 2, lines 66-70), wherein the one or more deformable portions comprise a first surface and a second surface (Annotated Figure D of Fig. 2), wherein at least one root extension is disposed across and protrudes from the first surface (Annotated Figure C of Fig. 6 wherein the root extension disposed across and protrudes from the first surface at labels 8 and 11 as shown in Fig. 5) and comprises the one or more delivery openings (Fig. 7, label 20), wherein the one or more delivery is openings are proximal of a distal end of the spatula (Annotated Figure B of Fig. 6), and 
a pump mechanism (see below with respect to claim 12 which describes the pump mechanism) in fluid communication with the container and with the intake opening of the internal passage, wherein actuation of the pump delivers the substance through the internal passage and onto the first surface via the one or more delivery openings (Col. 3, lines 13-37; The pump mechanism is in regards to the squeeze pump mechanism).

    PNG
    media_image1.png
    432
    513
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    374
    316
    media_image2.png
    Greyscale

Annotated Figure B

    PNG
    media_image3.png
    288
    306
    media_image3.png
    Greyscale

Annotated Figure C 

    PNG
    media_image4.png
    267
    314
    media_image4.png
    Greyscale

Annotated Figure D
Re. Claim 9, Knapp teaches the claimed system of claim 1 and further discloses the one or more delivery openings (Annotated Figure B of Fig. 6) are at a distal end of the at least one root extension (Annotated Figure C of Fig. 6)
Re. Claim 12, Knapp teaches the claimed system of claim 1 and further discloses the pump comprises a click-pen, an airless pump, or a squeezable container (Col. 3, lines 13-37 discloses it being a squeezable container). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2982987 A) in view of Ables (US 5346380 A).
	Re. Claim 2, Knapp teaches the claimed system of claim 1 and further discloses the spatula is supported by the one or more root extension, wherein extends in a direction traverse to a longitudinal axis of the applicator head to form the one or more deformable portion (Fig. 5-6; Annotated Figure C of Fig. 6 discloses the one or more root extension) However, Knapp is silent by the spatula comprises a substantially circular wing. 
	Ables discloses a dispensing apparatus in the analogous art of dispensing comprising an applicator head (Fig. 7) comprising a spatula (Fig. 7, label 44) and a root (Fig. 7, label 20). Further, the spatula comprises a substantially circular wing (Fig. 8, label 46 where it shows the spatula has a circular wing) to improve the spread of material on the surface of interest. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatula of Knapp to be substantially circular wing as taught by Ables to improve the spread of material on the surface. 
Re. Claim 3, Knapp and Ables teaches the claimed system of claim 2 and Knapp further discloses the one or more root extension is less resistant to bending than the sides of the circular wing (Fig. 5-6 shows the applicator head in use in which it is shown that the root extension is not being bent and the spatula is being bent during the application process. Further, it is disclosed that the spatula is made of flexible material in Col. 32-44).
Re. Claim 4, Knapp and Ables teaches the claimed system of claim 2 and Ables further discloses the circular wing is curved about the longitudinal axis (Annotated Figure E of Fig. 8).

    PNG
    media_image5.png
    236
    579
    media_image5.png
    Greyscale

Annotated Figure E
	Re. Claim 5, Knapp and Ables teaches the claimed system of claim 2 and Ables further discloses the first surface is concave (Annotated Figure F of Fig. 8).

    PNG
    media_image6.png
    294
    220
    media_image6.png
    Greyscale

Annotated Figure F
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2982987 A) in view of Ables (US 5346380 A) and Wood (GB 2237036 A). 
	Re. Claim 6-8, Knapp and Ables teaches the claimed system and Ables discloses the second surface being convex (Annotated Figure F of Fig. 8). However, they are silent to the second surface being a textured surface. Further, they are silent to the textured surface comprises a pattern of angular embossments, radially directed ridges, representation of a fruit slice or being formed in bas-relief. 
Wood teaches an applicator surface in the analogous art of product applicators and further discloses a texture surface where it having angular embossments texture (Fig. 13-14 of Wood) to improve precision and accuracy of product placement (Abstract). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second surface of Knapp and Ables to have a angular embossments texture surface as taught by Wood wherein it would have been formed in bas-relief as taught by Zheng to improve precision and accuracy of product placement. 
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2982987 A) in view of Taelman (US 4291685 A).
	Re. Claim 10-11, Knapp teaches the claimed system but are silent to the one or more delivery openings are a distance proximal of a distal end of the at least one root extension and the one or more delivery openings comprise a plurality of delivery openings. 
	Taelman discloses a dispensing applicator in the same field of endeavor of cosmetic dispensing applicators comprising a root (Fig. 7, labels 40) comprising a root extension (Fig. 7, label 39 wherein it is shown as label 17 in Fig. 1 as reference) wherein the root extension comprises one or more delivery openings (Fig. 1, label 31) that are at a distal end of the at least one root extension, a distance proximal of a distal end of the at least one root extension and the one or more delivery openings comprise a plurality of delivery openings (Fig. 1) to allow more product to be dispensed at once.
	 It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more root extension of Knapp to have the delivery openings to be at a distal end of the at least one root extension, are a distance proximal of a distal end of the at least one root extension and the one or more delivery openings comprise a plurality of delivery openings as taught by Taelman to increase product being dispense at one time. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2982987 A) in view of Caulier (US 20160135569 A1). 
	Re. Claim 13, Knapp and Ables teaches the claimed system of claim 1 but are silent to the spatula further comprises a flocked surface, the flocked surface covering at least a portion of the spatula.
	Caulier discloses a cosmetic applicator in the same field of endeavor and further comprises a spatula (Fig. 7-31) wherein the spatula has a flocked surface covering at least a portion of the spatula (Fig. 33 shows an example of the different embodiments of the spatula can be fully flocked; Par. [0063]) to improve the spreading of material on the surface of interest.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatula of Knapp and Ables to be at least having a portion being flocked as taught by Caulier to improve the spreading of material on the surface of interest. 
Response to Arguments
	Applicant’s arguments regarding priority on page 5 filed on 6/16/2022 is found to be persuasive but it is noted that the effective filing date remains being 10/14/2020 as explained above. 
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
	Williams (US 0817890 A) discloses a dispensing applicator that comprises a squeezable container. 
	Andreola (US 2772432 A) discloses a dispensing applicator that comprises a squeezable container, a root comprising a root extension, and a spatula. 
	Bencsics (US 8256978 B2) discloses a dispensing applicator that comprises a squeezable container, a root comprising a root extension, and a spatula.
	Carruth (US 6981611 B2) discloses a dispensing applicator that comprises a root comprising a root extension, and a spatula.
	Chao (US 5882133 A) discloses a dispensing applicator that comprises a root comprising a root extension comprising a plurality of delivery openings, and a spatula.
	Dawson (US 5865555 A) discloses a dispensing applicator that comprises a root comprising a root extension, and a spatula.
	Geiger (US 9681729 B2) discloses a dispensing applicator that comprises a root comprising a root extension, and a spatula.
	Foley (US 5333967 A) discloses a dispensing applicator that comprises a squeezable container, a root comprising a root extension, and a spatula.
	Rae (US 4974748 A) discloses a dispensing applicator that comprises a squeezable container, a root comprising a root extension, and a spatula.
	Pentland (US 11351567 B2) discloses a dispensing applicator that comprises a squeezable container, a root comprising a root extension, and a spatula.
	Elam (US 10960431 B1) discloses a dispensing applicator that comprises a squeezable container, a root comprising a root extension, and a spatula.
	Glucksman (US 20040035435 A1) discloses a dispensing applicator that comprises a squeezable container, a root comprising a root extension, and a spatula.
	Stankovic (US 20040031499 A1) discloses an applicator head with delivery openings.
	Linzell (GB 2412573 A) discloses a dispensing applicator that comprises a root comprising a root extension comprising a plurality of delivery openings, and a spatula.
	Misselhorn (DE 202013011647 U1) discloses an dispensing applicator member with one or more deliver openings. 
	Duquet (US D830627 S) discloses a dispensing applicator member with one dispensing opening. 
	Daviot (WO 2015015108 A1) discloses a dispensing cosmetic applicator.
	Thorpe (GB 2449141 A) discloses a dispensing applicator member with one dispensing opening.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/27/2022